Case 18-34808-SLM              Doc 1036        Filed 09/15/20 Entered 09/15/20 17:43:22                              Desc Main
                                              Document     Page 1 of 5



 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Joseph J. DiPasquale, Esq.
 Eric S. Chafetz, Esq.                                                                 Order Filed on September 15, 2020
                                                                                       by Clerk,
 John P. Schneider, Esq.                                                               U.S. Bankruptcy Court
 One Lowenstein Drive                                                                  District of New Jersey
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Administrative and
 Priority Claims Agent
                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


 In re:                                                          Chapter 11

 FRANK THEATRES BAYONNE/SOUTH                                    Case No. 18-34808 (SLM)
 COVE, LLC, et al.,1, 2

                              Debtors.                           Jointly Administered


            STIPULATION AND CONSENT ORDER RESOLVING CLAIM NO. 106
             FILED BY THE NORTH CAROLINA DEPARTMENT OF REVENUE

          The relief set forth on the following pages, numbered two (2) through five (5), is hereby

 ORDERED.


    DATED: September 15, 2020



 1 Prior to the Effective Date (as defined herein) of the Modified Plan (as defined herein), the above captioned debtors
 (collectively, the Debtors) in these Chapter 11 cases (the “Chapter 11 Cases”) and the last four digits of each Debtor’s taxpayer
 identification number were as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC
 (3966); Frank Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
 Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank Theatres
 Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio, LLC (1591); Frank
 Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC (7429); Frank Theatres Southern
 Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte, LLC (7548); Revolutions at City Place LLC
 (6048); Revolutions of Saucon Valley LLC (1135); Frank Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC
 (7033); Frank Hospitality Saucon Valley LLC (8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).
 2 Upon
        the Effective Date of the Modified Plan (as defined herein), the presently operating Reorganized Debtors are as follows:
 Frank Entertainment Group, LLC; Frank Management, LLC; Frank Theatres York, LLC; Frank Hospitality York, LLC; Frank
 Theatres Delray, LLC; Frank Theatres Parkside Town Commons, LLC; Frank Blacksburg, LLC; Frank Theatres Southern Pines,
 LLC; Frank Theatres, LLC; and Frank Management, LLC.
Case 18-34808-SLM           Doc 1036      Filed 09/15/20 Entered 09/15/20 17:43:22                      Desc Main
                                         Document     Page 2 of 5
 Page 2 of 5
 Debtor:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.: 18-34808 (SLM)
 Caption:    Stipulation and Consent Order Resolving Claim No. 106 filed by the North Carolina Department of
             Revenue

         THIS MATTER comes before the United States Bankruptcy Court for the District of

 New Jersey (the “Court”) upon the informal objection of the above-captioned debtors and

 debtors-in-possession (collectively, the “Debtors”) to proof of claim no. 106 filed by the

 North Carolina Department of Revenue (the “DOR,” and together with the Debtors, the

 “Parties”); and the Court having jurisdiction to consider this matter pursuant to 28 U.S.C. §§

 157 and 1334; and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409;

 and consideration of this matter being a core proceeding pursuant to 28 U.S.C. § 157(b); and it

 appearing that proper and adequate notice of the dispute has been given and that no other or

 further notice is necessary; and upon the record herein and the agreement of the Debtors and the

 DOR, the Court having determined that the relief provided for herein is in the best interests of

 the Debtors, their estates, and creditors; and after due deliberation and good and sufficient cause

 appearing therefor;3

         IT IS HEREBY ORDERED THAT:

         1.       Claim no. 106 is hereby reduced and deemed allowed as a Priority Tax Claim

 against the estate of Frank Management LLC in the amount of $315,000.00 (the

 “Allowed Claim”).

         2.       The Allowed Claim will be paid in accordance with the terms and conditions of

 the Debtors’ Modified First Amended Plan of Reorganization of Frank Theatres Bayonne/South

 Cove, LLC, et al., Pursuant to Chapter 11 of the Bankruptcy Code as confirmed by an Order of

 the Court entered on October 29, 2019 (the “Confirmed Modified Plan”) [Docket No. 783].




 3
  Unless otherwise defined, all capitalized terms shall have the meaning ascribed to them in the Confirmed Modified
 Plan.
Case 18-34808-SLM         Doc 1036     Filed 09/15/20 Entered 09/15/20 17:43:22                  Desc Main
                                      Document     Page 3 of 5
 Page 3 of 5
 Debtor:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.: 18-34808 (SLM)
 Caption:    Stipulation and Consent Order Resolving Claim No. 106 filed by the North Carolina Department of
             Revenue

         3.      The DOR agrees that it will not file or assert any additional claims (as this term is

 defined in Bankruptcy Code § 105(5)) against any of the Debtors in these bankruptcy cases.

 Excluding the Allowed Claim, any other claim (as this term is defined in Bankruptcy Code §

 105(5)) filed or asserted by the DOR against any of the Debtors in these bankruptcy cases is

 hereby expunged.

         4.      The Debtors, their claims and noticing agent, Prime Clerk LLC, the

 Administrative and Priority Claims Agent, and the Clerk of this Court are each authorized to take

 any and all actions that are necessary or appropriate to give effect to this Order, including

 reducing DOR’s claim no. 106 as set forth in paragraph 1 of this Order.

         5.      The terms set forth in this Order are the entire agreement between the Parties and

 may only be modified in a writing signed by the Parties.

         6.      THE PARTIES EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY

 OF ANY DISPUTE ARISING UNDER OR RELATING TO THE SETTLEMENT SET FORTH

 IN THIS ORDER.

         7.      Each of the Parties hereto consents to the jurisdiction of the Court to adjudicate

 any and all disputes arising under or relating to this Order.

         8.      The terms of this Order shall be governed by, and construed and interpreted with,

 the laws of the State of New Jersey without regard to any conflict of law provisions.

         9.      This Order shall be binding upon the Parties hereto and any of their successors,

 representatives, and/or assigns.

         10.     This Order may be executed in counterparts and all executed counterparts taken

 together shall constitute one document.
Case 18-34808-SLM          Doc 1036    Filed 09/15/20 Entered 09/15/20 17:43:22                  Desc Main
                                      Document     Page 4 of 5
 Page 4 of 5
 Debtor:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.: 18-34808 (SLM)
 Caption:    Stipulation and Consent Order Resolving Claim No. 106 filed by the North Carolina Department of
             Revenue

         11.       This Order has been drafted through a joint effort of the Parties and, therefore,

 shall not be construed in favor of or against any of the Parties. The terms of this Order shall be

 deemed to have been jointly negotiated and drafted by the Parties.

         12.       Notwithstanding any applicability of any of the Federal Rules of Bankruptcy

 Procedure, the terms and conditions of this Order shall be immediately effective and enforceable

 upon its entry.

         13.       The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.




                    [Remainder of page intentionally left blank – signatures follow]
Case 18-34808-SLM         Doc 1036     Filed 09/15/20 Entered 09/15/20 17:43:22                  Desc Main
                                      Document     Page 5 of 5
 Page 5 of 5
 Debtor:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.: 18-34808 (SLM)
 Caption:    Stipulation and Consent Order Resolving Claim No. 106 filed by the North Carolina Department of
             Revenue

 Dated: January 9, 2020

 STIPULATED AND AGREED:

 LOWENSTEIN SANDLER LLP                                NORTH CAROLINA
                                                       DEPARTMENT OF REVENUE


 By: /s/ Eric Chafetz                                  By: Ronald D. Williams II
 Kenneth A. Rosen, Esq.                                Ronald D. Williams, II, Esq.
 Joseph DiPasquale, Esq.                               Assistant Attorney General
 Eric S. Chafetz, Esq.                                 North Carolina Department of Justice
 Michael Papandrea, Esq.                               Post Office Box 629
 John P. Schneider, Esq.                               Raleigh, North Carolina 27602
 One Lowenstein Drive                                  Telephone: (919) 716-6550
 Roseland, New Jersey 07068                            E-mail: rwillians@ncdoj.gov
 Telephone: (973) 597-2500
 Facsimile: (973) 597-2400
 E-mail: echafetz@lowenstein.com

 Counsel for the Debtors and
 Debtors-in-Possession
